UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 96-4420

DARRYL ANTON HARRIS, a/k/a Chub,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, Chief District Judge.
(CR-95-5)

Submitted: June 19, 1997

Decided: July 7, 1997

Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Calvin E. Murphy, MURPHY & CHAPMAN, P.A., Charlotte, North
Carolina, for Appellant. Mark T. Calloway, United States Attorney,
Gretchen C.F. Shappert, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Darryl Anton Harris pled guilty to one count of conspiracy to dis-
tribute and possess with intent to distribute a quantity of cocaine and
cocaine base and conspiracy to distribute and possess with intent to
distribute cocaine and cocaine base within 1000 feet of a protected
area in violation of 21 U.S.C. § 846 (1994).

Harris entered into a plea agreement and waived his right to appeal
his sentence as long as it did not exceed the maximum sentence under
the Guidelines. On appeal he raises several sentencing issues. In a
short statement in his brief, Harris argues that his waiver of appeal
rights was voided by the Government's refusal to recommend a sen-
tence reduction under USSG § 5K1.1. Harris's plea agreement, how-
ever, provides that the Government retained sole discretion to
determine if assistance was substantial.

A waiver of appeal provision in a valid plea agreement is enforce-
able if it is the result of a knowing and intelligent decision to relin-
quish the right to appeal. United States v. Attar, 38 F.3d 727, 731 (4th
Cir. 1994), cert. denied, ___ U.S. ___, 63 U.S.L.W. 3817 (U.S.
May 15, 1995) (No. 94-1404); United States v. Wiggins, 905 F.2d 51,
53 (4th Cir. 1990). The Defendant does not contend that his waiver
was not knowing and intelligent.

A general waiver of appeal rights does not bar appeal of claims
such as a sentence impermissibly based on race or in excess of the
statutory maximum, United States v. Marin, 961 F.2d 493, 496 (4th
Cir. 1992), or proceedings following the guilty plea conducted in vio-
lation of the Sixth Amendment right to counsel. Attar, 38 F.3d at 732-
33. Such waivers do apply to bar appeals based on improper applica-
tion of the sentencing guidelines or a violation of a procedural rule.
Marin, 961 F.2d at 496. Harris does not contend that his sentence was

                    2
based on race or any other impermissible factor. Consequently, we
find that the waivers are valid and enforceable.

The plea agreement clearly reserves to the Government the sole
discretion to decide whether to file a motion for a downward depar-
ture based upon substantial assistance. The Government did not
breach the plea agreement by failing to move for a reduction because
no enforceable obligation was created in the plea agreement. United
States v. Wallace, 22 F.3d 84, 87 (4th Cir. 1994). Because the deci-
sion to make the downward departure motion is within the sole dis-
cretion of the government, the decision is not reviewable unless the
government based its decision upon an unconstitutional factor, such
as race. See Wade v. United States, 504 U.S. 181, 185-87 (1992).
There is no evidence that the Government's failure to move for a
departure was based on an unconstitutional motive, and Harris does
not make such an allegation. We find that the plea agreement did not
require the Government to move for a downward departure, and
therefore the failure to so move does not constitute a violation of due
process and was not a violation of the plea agreement. The Govern-
ment, therefore, did not void Harris's waiver of right to appeal.

We therefore dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

DISMISSED

                    3